DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young 6,116,435.

Regarding claim 1, Young discloses a track (Fig 3, #10) that is capable of being used for mounting devices onto a structure, comprising:
a support surface (annotated Fig 3 below) on a rear side of the track (Fig 3, #10) configured to contact the structure when the track (Fig 3, #10) is installed on the structure;
a first rear-facing hook (annotated Fig 3 below) that bends toward the rear side of the track (Fig 3, #10);
a second rear-facing hook (annotated Fig 3 below) that bends toward the rear side of the track (Fig 3, #10); and
wherein the first rear-facing hook (annotated Fig 3 below) and the second rear-facing hook (annotated Fig 3 below) are disposed on
opposite ends of the support surface (annotated Fig 3 below); and wherein each of the first rear-facing hook (annotated Fig 3 below) and the second rear-facing hook (annotated Fig 3 below) terminates at a point (annotated Fig 3 below) that is located forward from the support surface (annotated Fig 3 below).


    PNG
    media_image1.png
    805
    1326
    media_image1.png
    Greyscale


Regarding claim 2, Young discloses the track wherein a first portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) extends from a first end of the support surface (annotated Fig 3 above) to a front side of the track (Fig 3, #10).

Regarding claim 3, Young discloses the track (Fig 3, #10) wherein the first portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) comprises a coupling member (annotated Fig 3 below, first coupling member).


    PNG
    media_image2.png
    710
    416
    media_image2.png
    Greyscale

Regarding claim 4, Young discloses the track wherein a first portion (annotated Fig 3 above) of the second rear-facing hook (annotated Fig 3 above) extends from a second end of the support surface (annotated Fig 3 above) to the front side of the track (Fig 3, #10).


Regarding claim 5, Young discloses the track wherein the first portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) and the first portion (annotated Fig 3 above) of the second rear-facing hook (annotated Fig 3 above) each comprise a coupling member (annotated Fig 3 above).

Regarding claim 6, Young discloses the track wherein a second portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) extends along the front side of the track (Fig 3, #10).

Regarding claim 7, Young discloses the track wherein a third portion (Fig 3, #14, uppermost) of the first rear-facing hook (annotated Fig 3 above) extends from the front side of the track (Fig 3, #10) towards the rear side of the track (Fig 3, #10).

Regarding claim 8, Young discloses the track wherein the second portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) extends between the first (annotated Fig 3 above) and third (Fig 3, #14, uppermost) portions of the first rear-facing hook (annotated Fig 3 above) .

Regarding claim 9, Young discloses the track wherein the second (annotated Fig 3 above) and third portions (Fig 3, #14, uppermost) of the first rear-facing hook (annotated Fig 3 above) form an “L’-shape. 

Regarding claim 10, Young discloses the track wherein the first portion (annotated Fig 3 above) of the first rear-facing hook (annotated Fig 3 above) and the upper portion (annotated Fig 3 below) of the support surface (annotated Fig 3 below) form an “L’’-shape.


    PNG
    media_image3.png
    703
    612
    media_image3.png
    Greyscale

Regarding claim 11, Young discloses the track wherein the support surface (annotated Fig 3 above) is flat.

Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High D470,689.



Regarding claim 1, High discloses a track (Figs 1 & 4) for mounting devices onto a structure, comprising:
a support surface (annotated Fig 4 below) on a rear side of the track configured to contact the structure when the track is installed on the structure;
a first rear-facing hook (annotated Fig 4 below) that bends toward the rear side of the track;
a second rear-facing hook (annotated Fig 4 below) that bends toward the rear side of the track; and
wherein the first rear-facing hook (annotated Fig 4 below) and the second rear-facing hook (annotated Fig 4 below) are disposed on opposite ends of the support surface (annotated Fig 4 below); and wherein each of the first rear-facing hook (annotated Fig 3 below) and the second rear-facing hook (annotated Fig 4 below) terminates at a point (annotated Fig 4 below) that is located forward from the support surface (annotated Fig 4 below).



    PNG
    media_image4.png
    946
    1296
    media_image4.png
    Greyscale


Regarding claim 12, High discloses the track wherein the support surface (annotated Fig 4 above) comprises a first row of apertures (annotated Fig 1 below).


    PNG
    media_image5.png
    386
    1289
    media_image5.png
    Greyscale


Regarding claim 13, High discloses the track wherein the support surface (annotated Fig 4 above) comprises a second row of apertures (annotated Fig 1 above).

Regarding claim 14, High discloses the track wherein the support surface (annotated Fig 4 above) comprises a third row of apertures and slots (annotated Fig 1 above).


 
Claims 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopkins 8,056,739.

Regarding claim 15, Hopkins discloses a track (Fig 16) for mounting devices, comprising: a support surface (Fig 16, #75); a first and second hooks (annotated Fig 16 below) that extend from the support surface (Fig 16, #75) and end at locations that are forward from the support surface (Fig 16, #75); a cavity (annotated Fig 16 below) defined by at least a portion of the support surface (Fig 16, #75), the first hook (annotated Fig 16 below) and the second hook (annotated Fig 16 below); and wherein the cavity (annotated Fig 16 below) is sized and dimensioned to receive (capable of receiving) a cover to thereby hide at least a portion of the cavity when viewed from a front side (annotated Fig 16 below).


    PNG
    media_image6.png
    890
    1142
    media_image6.png
    Greyscale




Regarding claim 16, Hopkins discloses the track wherein the first hook (annotated Fig 16 above) comprises a first coupling member (annotated Fig 16 above) that is configured to or capable of coupling with a second coupling member of the cover.

Regarding claim 17, Hopkins discloses the track wherein the second hook (annotated Fig 16 above) comprises a third coupling member (annotated Fig 16 above) that is configured to or capable of coupling with a fourth coupling member of the cover.


Regarding claim 19, Hopkins discloses the track wherein the first hook  (annotated Fig 16 above) and the second hook (annotated Fig 16 above) are rear-facing hooks.

Regarding claim 20, Hopkins discloses the track wherein the support surface (Fig 16, #75) is flat.

Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson 2003/0192845.

Regarding claim 15, Lawson discloses a track (Fig 1) for mounting devices, comprising:
a support surface (Fig 1, #254);
first and second hooks (annotated Fig 1 below) that extend from the support surface (Fig 1, #254) and end at locations that are forward from the support surface (Fig 1, #254);
a cavity (annotated Fig 1 below) defined by at least a portion of the support surface (Fig 1, #254), the first hook (annotated Fig 1 below) and the second hook (annotated Fig 1 below); and
wherein the cavity (annotated Fig 1 below)  is sized and dimensioned to receive a cover to thereby hide at least a portion of the cavity (annotated Fig 1 below) when viewed from a front side (annotated Fig 1 below).


    PNG
    media_image7.png
    626
    1154
    media_image7.png
    Greyscale

Regarding claim 18, Lawson discloses the track wherein the support surface (Fig 1, #254) comprises apertures (Fig 1, #256), and the cavity (annotated Fig 1 above) is sized and dimensioned to receive the cover and thereby hide the apertures (Fig 1, #256) when the track is viewed from the front side (annotated Fig 1 above). 

Response to Arguments
Applicant's arguments filed on 07/22/22 have been fully considered but they are not persuasive.
Applicant’s arguments that “Amended claim 1 states that each of the first rear-facing hook and the second rear-facing hook terminates at a point that is located forward from the support surface. This feature advantageously creates a space between the structure (e.g., wall/ceiling) and the rear-facing hook so that a bracket or accessory can be attached to the rear-facing hook (e.g., see figure 7B, top hook 610 of bracket 600). Young fails to teach this feature. Young merely teaches mounting objects to channels 17. Young does not contemplate that side edges 14 can terminate forward from the support structure or wall so that objects can be mounted on the side edges 14. Young also fails to provide any motivation for this feature. Since Young fails to teach each and every limitation of claim 1, the rejection of claim 1 as anticipated by Young should be withdrawn. The rejection of claims 2-11 should be withdrawn by virtue of their dependency on claim 1, among other reasons” are not persuasive. 

The examiner maintains that the first rear facing hook (Young, annotated Fig 3 above) in the rejection of claim 1 has two termination points (an upper termination point (at the free) and a lower termination point (which is labelled in annotated Fig 3 above of Young) that is adjacent to a curved surface that transitions to the support surface (Young annotated Fig 3 above). The examiner maintains that the lower termination point of the first rear facing hook (which is labelled in annotated Fig 3 above of Young) is forward from the support surface (Young, annotated Fig 3 above).

The examiner also maintains that the second rear facing hook (Young, annotated Fig 3 above) in the rejection of claim 1 has two termination points (an upper termination point (which is labelled in annotated Fig 3 above of Young) that is adjacent to a curved surface that transitions to the support surface (Young annotated Fig 3 above) and a lower termination point (free end). The examiner maintains that the upper termination point of the second rear facing hook (which is labelled in annotated Fig 3 above of Young) is forward from the support surface (Young, annotated Fig 3 above).



Applicant’s arguments that “Claim 1 states that the support surface is configured to contact the structure (e.g., wall or ceiling). High fails to teach this feature. The Office identified a support surface in an annotated figure 4 in High. However, the support surface identified by the Office is not capable of being in contact with the structure because the first and second rear-facing hooks extend further rearward than the support surface and prevent the support surface from contacting the structure. The Office failed to explain how this support surface could contact the structure when the first and second rear-facing hooks impede the support surface from contacting the structure. Moreover, High fails to provide any drawings that show the track attached to a structure” are not persuasive. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the examiner maintains that the structure could be anything including a cross beam of a rack for example. The examiner maintains that the support surface (High, annotated Fig 4 above) could be attached or could contact a cross beam of a rack. Further, the claim 1 does not positive claim the support structure and claim 1 does not even require the support surface to directly contact the support structure. 

Applicant’s arguments that “Amended claim 1 states that the first and second rear-facing hooks terminate at points that are located forward from the support surface. Amended claim 15 states that the first and second rear-facing hooks end at locations that are forward from the support surface. High fails to teach this feature. The first and second rear-facing hooks in High terminate at a point that is rearward from the support surface, not forward” are not persuasive.

The examiner maintains that the first rear facing hook (High, annotated Fig 4 above) in the rejection of claim 1 has two termination points (an upper termination point (at the free) and a lower termination point (which is labelled in annotated Fig 4 above of High) that is adjacent to a diagonal surface that transitions to the support surface (High, annotated Fig 4 above). The examiner maintains that the lower termination point of the first rear facing hook (which is labelled in annotated Fig 4 above of High) is forward from the support surface (High, annotated Fig 4 above).

The examiner also maintains that the second rear facing hook (High, annotated Fig 4 above) in the rejection of claim 1 has two termination points (an upper termination point (which is labelled in annotated Fig 4 above of High) that is adjacent to a diagonal surface that transitions to the support surface (High, annotated Fig 4 above) and a lower termination point (free end). The examiner maintains that the upper termination point of the second rear facing hook (which is labelled in annotated Fig 4 above of High) is forward from the support surface (High, annotated Fig 4 above).





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/           Examiner, Art Unit 3631